DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  An example of such claim limitation(s) is/are: identification devices attached to containers for serving the orders, such as plates, trays, dishes, glasses or the like in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bloom, U.S. 10,915,860 B2.

1. Restaurant service control system; comprising: a POS or Point of Sale Terminal, (see Bloom, ¶ 80), with CPU, (see Bloom, ¶ 23), wireless handheld POS devices, (see Bloom, Abstract, ¶ 115),  for entering the orders from the tables, and a printer, (see Bloom, ¶ 34) for orders located in a kitchen or plating up area; characterized in that it comprises:
identification devices attached to containers, (see Bloom, fig. 1, ¶ 21, 28) for serving the orders, such as plates, trays, dishes, glasses or the like; 
a first reading terminal of the identification device of the containers, (see Bloom, ¶ 47) to be used in the service of the successive orders, said first terminal being connected to the POS, (see Bloom, fig. 1) and provided with means for allocating each container to the service of a certain dish of the order; 

a computer application installed in the POS and suitable for detecting and/or tracking the identification devices of the containers in use, (see Bloom, ¶ 40, 42), and registering the time elapsed from the allocation of a container, carrying the corresponding identification device, to the service of a dish of an order until it leaves the kitchen or is delivered at the corresponding table, (see Bloom, ¶ 36, 60, 78)(disclosing real-time auditing of food container delivery).

2. System according to the preceding claim, characterized in that the identification devices are permanently or removably attached to the service containers, (see Bloom, ¶ 42)(disclosing non-disposable tracking devices). 

3. System according to claim 1, characterized in that the identification devices attached to the containers are composed of RFID chips, (see Bloom, ¶ 28). 

4. System according to claim 3, characterized in that the first reading terminal of the identification device of the containers is composed of an RFID reader provided with an antenna, connected to the POS and arranged in the kitchen or plating up area of the dishes of the orders, (see Bloom, ¶ 47).



6. System according to claim 1, characterized in that the identification devices attached to containers for serving the orders incorporate a GPS device; the application registering both the route followed by the containers and the time elapsed since the order is received in the kitchen until it is delivered at the corresponding table, (see Bloom, ¶ 24). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. 8,799,083.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627